COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Anita Renfro v. Lauri Davis

Appellate case number:    01-21-00540-CV

Trial court case number: 2020-23367

Trial court:              215th District Court of Harris County

Date motion filed:        August 17, 2022

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: __/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.

Date: October 27, 2022